Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 10-11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 8 and 10 it is unclear if “in combination with a transporting device” is the same as “at least one transporting device” previously claimed in claim 1, or if a new element is being introduced.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-26 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki (US Pub App 2019/0047786).

Regarding claim 1, Suzuki discloses a control unit (Para.50) arranged to control movement of at least one transporting device (24/8, Figs.2, 5), the at least one transporting device being arranged to transport containers (50), the containers being stored in a facility (Fig.2), the facility being arranged to store the containers in a plurality of stacks (Fig.9), the facility having a plurality of pathways arranged in cells (Fig.4) so as to form a grid-like structure above the stacks (Fig.2), wherein the grid-like structure extends in a first direction and in a second direction (Fig.2), the at least one transporting device arranged to operate on the grid-like structure (Fig.2), the control unit comprising: 
a receiving unit (Para.50 and 53) configured and arranged to receive information from a first sensor mounted on the at least one transporting device (36); and 
a calculating unit (Para.50 and 53) configured and arranged to calculate a position of the at least one transporting device based on the received information (Para.53, detects crosspoint 14, thus calculating the position of the transporting device).  

Regarding claim 2, Suzuki further discloses the receiving unit comprises a barcode scanner (38) configured and arranged to scan at least one barcode.  

Regarding claim 3, Suzuki further discloses the barcode scanner is configured and arranged to scan at least one barcode attached to the grid- like structure (Fig.8).  

Regarding claim 4, Suzuki further discloses the receiving unit comprises a camera configured and arranged to capture an image (Para.58).  

Regarding claim 5, Suzuki further discloses the camera is configured and arranged to capture an image of the grid-like structure (Para.58).  

Regarding claim 6, Suzuki further discloses the receiving unit is configured and arranged to receive information from a second sensor mounted on the at least one transporting device (36).  

Regarding claim 7, Suzuki further discloses the calculating unit is configured and arranged to calculate an orientation of the least one transporting device based on the received information from the first sensor and the second sensor (Paras.50, 53).  


    PNG
    media_image1.png
    660
    904
    media_image1.png
    Greyscale

Regarding claim 8, Suzuki further discloses in combination with a transporting device wherein the first and second sensors are configured and arranged on opposing faces of the at least one transporting device (Fig.6, annotated above).  

Regarding claim 9, Suzuki further discloses wherein the first and second sensors are configured and arranged offset in a first direction with respect to each other (Fig.6, annotated above).  

Regarding claim 10, Suzuki further discloses in combination with a transporting device wherein the receiving unit is configured and arranged to receive information from a third sensor and a fourth sensor (36) mounted on the at least one transporting device (Fig.6), wherein the first and second sensors are mounted on opposing faces of the at least one transporting device in a second direction (Fig.6, annotated above), and the third and fourth sensors are mounted on opposing faces of the at least one transporting device in a first direction (Fig.6, annotated above).  

Regarding claim 11, Suzuki further discloses the calculating unit is configured and arranged to calculate a position and/or an orientation of the at least one transporting device based on the received information (Para.50, detects crosspoint 14, thus calculating the position or orientation of the transporting device).  

Regarding claim 12, Suzuki further discloses a storage system comprising: 
a first set of parallel rails or tracks extending in an X-direction (Fig.2), and a second set of parallel rails or tracks extending in a Y-direction transverse to the first set in a substantially horizontal plane to form a grid pattern having a plurality of grid spaces (Fig.2); 

at least one transporting device having a first sensor (36), the at least one transporting device being configured and arranged to selectively move laterally in the X and Y directions, above the stacks on the rails (Fig.2).  

Regarding claim 13, Suzuki further discloses the at least one transporting device has a footprint that occupies only a single grid space in the storage system (Fig.2), such that a transporting device occupying one grid space will not obstruct a transporting device occupying or traversing the adjacent grid spaces in the X and Y directions (Fig.2).  

Regarding claim 14, Suzuki further discloses the first sensor comprises a barcode scanner or a camera (38).  

Regarding claim 15, Suzuki further discloses at least one of the first set and/or the second set of parallel rails comprises at least one or more of: 
at least one barcode (Fig.8); 
a marking arranged to be detected by a camera (optional); and 
a colouring arranged to be detected by a camera (optional).  

Regarding claim 16, Suzuki further discloses at least one of the first set and the second set of parallel rails comprises a plurality of barcodes, wherein the plurality of barcodes are arranged on the parallel rails in a predetermined pattern (Para.54).  

Regarding claim 17, Suzuki discloses a method of controlling movement of at least one transporting device (24/8, Figs.2, 5), the at least one transporting device being arranged to 
receiving information from a first sensor mounted on the at least one transporting device (Para.50); and 
calculating a position of the at least one transporting device based on the received information (Para.50, detects crosspoint 14, thus calculating the position of the transporting device).  

Regarding claim 18, Suzuki further discloses the receiving step comprises scanning at least one barcode (Para.54).  

Regarding claim 19, Suzuki further discloses the receiving step comprises scanning at least one barcode attached to the grid-like structure (Para.54).  

Regarding claim 20, Suzuki further discloses the receiving step comprises -capturing an image (Paras.53, 58).  

Regarding claim 21, Suzuki further discloses the receiving step comprises capturing an image of the grid-like structure (Paras.53, 58).  

Regarding claim 22, Suzuki further discloses the receiving receives information from a second sensor mounted on the at least one transporting device (Para.50).  

Regarding claim 23, Suzuki further discloses the calculating calculates an orientation of the least one transporting device based on the received information from the first sensor and the second sensor (Para.50, detects crosspoint 14, thus calculating the position or orientation of the transporting device).   

Regarding claim 24, Suzuki further discloses the receiving receives information from a third sensor and a fourth sensor mounted on the at least one transporting device (Fig.6), wherein the first and second sensors are mounted on opposing faces of the at least one transporting device in a second direction (Fig.6, annotated above), and the third and fourth sensors are mounted on opposing faces of the at least one transporting device in a first direction (Fig.6, annotated above).  

Regarding claim 25, Suzuki further discloses the calculating step calculates a position and/or an orientation of the at least one transporting device based on the received information (Para.50, detects crosspoint 14, thus calculating the position or orientation of the transporting device).  

Regarding claim 26, Suzuki further discloses placing a plurality of barcodes on the grid-like structure in a predetermined pattern (Para.58).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Ota, Gravelle, Fukushima, Iwasaki, Lindbo, Oza and Benedict further disclose elements of a transporting device associated with a grid.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652                                                                                                                                                                                                        



/ASHLEY K ROMANO/Examiner, Art Unit 3652